PER CURIAM:
Marie Lucie Tondreau appeals her convictions and sentences for one count of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and four counts of wire fraud, in violation of 18 U.S.C. §§ 1342 and 1343. Regarding her conviction, Tondreau argues that the district court erred in denying her motions for judgment of acquittal and that the district *529court committed cumulative evidentiary errors, warranting reversal. As to her sentence, Tondreau contends that the district court erred in imposing a two-level mass-marketing enhancement under U.S.S.G. § 2Bl.l(b)(2)(A)(ii) and erred in declining to apply a two-point downward adjustment under § 3B1.2 for a minor role in the offense. After review and oral argument, we find no reversible error.
AFFIRMED.